Citation Nr: 1124609	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-07 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to a rating in excess of 10 percent for posttraumatic headaches and temporal vision loss and distortion (claimed as traumatic brain injury (TBI)).



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to February 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for posttraumatic (postconcussion) headaches, rated 10 percent, effective November 3, 2006.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

Upon preliminary review of the evidence of record, and in light of the VA's duty to assist, the Board finds that further evidentiary development is necessary. 

The rating on appeal awarded the Veteran a 10 percent rating for post concussion headaches and temporal vision loss and distortion; this rating was based on criteria for rating residuals of brain trauma that have now been revised (effective October 23, 2008).  See 38 C.F.R. § 4.124, Note (5).  The January 2008 rating decision also denied the Veteran's claim of service connection for residuals of a stroke (and that determination is final).

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning, cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem  solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled  "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve  dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition  separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the  daily environment due to cognitive impairment), being housebound, etc.  

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of  impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally  disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total,"  assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent  evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations  of two or more conditions cannot be clearly  separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not  affect the rating assigned under diagnostic code 8045.

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114, if applicable.  38 C.F.R. § 4.124a, DC 8045 (effective October 23, 2008).
Upon review of the evidence, the Board finds that another VA examination is required.  The Veteran and his wife, have both reported a worsening of the his symptoms.  They have stated that his headaches and dizziness have increased in severity since his last October 2009 VA examinations, and contend that the evaluation assigned does did not truly reflect the severity of the Veteran's headaches and temporal vision loss and distortion.  Additionally, while the October 2009 VA examination appears to have used the new TBI template, the examination did not fully address the Veteran's headaches, dizziness or vision problems.  Therefore, it is inadequate, and another examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Furthermore, the January 2008 rating decision on appeal denied service connection for residuals of a stroke.  As any symptoms attributable to a stroke (and not to post-concussion headaches with temporal vision loss and distortion) may not be considered in rating the service-connected disability, and as the medical evidence leaves unclear whether any alleged symptoms may be distinguished as clearly attributable to the stroke, clarification in this matter is also necessary.  

Finally, the Veteran has reported he receives ongoing VA treatment.  The most recent records of VA treatment associated with the claims file (other than of the 2009 VA examinations) are dated in April 2008.  As more recent VA treatment records are constructively of record, and may contain pertinent information, they must be secured. 

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record the complete clinical records of all VA treatment the Veteran has received for headaches, temporal vision loss and distortion from April 2008 to the present.  

2. The RO should then arrange for the Veteran to be examined by an appropriate physician to determine the current severity (and associated impairment of function) of his post-traumatic head headaches with vision loss and distortion.  The examiner must be provided a copy of the revised (38 C.F.R. § 4.124a; effective October 23, 2008) criteria for rating brain injury, and must review those criteria, as well as the Veteran's claims file prior to the examination.  The examiner must elicit the Veteran's complaints, and must comment as to whether or not the symptoms alleged and found are attributable to the service-connected residuals of head injury (or are clearly due to unrelated pathology that is nonservice-connected, such as residuals of stroke).  

In evaluating the Veteran, the examiner should consider the three main areas of dysfunction listed in the revised rating criteria: cognitive, physical, and emotional/behavioral.  Any special examinations and studies deemed necessary for  a complete picture of the Veteran's service-connected disability must be completed.  

The examiner must explain the rationale for all opinions.

3. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the  Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

